Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 8, 1965, convicting him of jumping bail as a felony, upon a plea of guilty, and imposing sentence. Judgment affirmed. Defendant’s sole contention on appeal is that it was an abuse of discretion to deny his presen-tence application to withdraw his guilty plea. Under all the circumstances disclosed by this record, we see no abuse of discretion in that regard. Ughetta, Acting P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.